ORDER
PER CURIAM.
Mr. Melvin R. Hix was convicted for possession of methamphetamine, hydroco-done, dextroproxyphene, and marijuana in violation of section 195.2021 and possession of drug paraphernalia in violation of section 195.233. Mr. Hix appeals the convictions and sentences challenging the sufficiency of the evidence and the constitutionality of the jury selection procedure.
For reasons set forth in the memorandum provided to the parties, we affirm. Rule 30.25(b).

. All statutory references are to RSMo (1994) and the Cumulative Supplement (1998), unless otherwise indicated. Mr. Hix was originally charged in 1998 in two separate documents and later a first amended consolidated information was filed in 2003 consolidating all charges. (LF 12-17, 27).